IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-31,536-04


EX PARTE ROBERT ALAN FRATTA





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 1195044 IN THE 230TH DISTRICT COURT

OF HARRIS COUNTY



	Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In June 2009, a jury convicted applicant of the offense of capital murder and returned
affirmative answers to the punishment issues submitted under Article 37.071. (1)  The trial
court, accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Fratta v. State, AP-76,188 (Tex. Crim. App. October 5, 2011) (not
designated for publication), cert. denied, 132 S. Ct. 2714 (2012).
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial court entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review of
the record, we deny relief.
	IT IS SO ORDERED THIS THE 12TH DAY OF FEBRUARY, 2014.
Do Not Publish
1.   Unless otherwise specified, all references to Articles refer to the Texas Code of
Criminal Procedure.